UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MILTON SAMUELS,
Plaintiff,
-v-
UNITED STATES OF AMERICA,

Defendant.

 

UNITED STATES OF AMERICA
-\V-

MILTON SAMUELS,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

 

USDS SDNY

DOCUMENT

No. 20-cv-510 (RJS)

ORDER

No. 08-cr-789-6 (RJS)

Milton Samuels, currently incarcerated in the Federal Correction Institution in Fort Dix,

New Jersey, brings this pro se submission, which is styled as a “Request for Inquiry into

Involuntary Servitude For Violation of Section(1) of the 13th Amendment.” Specifically, Samuels

requests that the Court “conduct a full inquiry or examination into the investigation and

prosecution of [his] case for the possibility of violations of federal rules of law and constitutional

guarantees.” Samuels cites no authority granting this Court the power to conduct a freestanding

inquiry into the investigation and prosecution of his long-closed criminal case. Accordingly,

Samuels’s motion is DENIED.
To the extent that Samuels wishes to challenge his conviction and sentence, the proper
vehicle is a 28 U.S.C. § 2255 motion. However, Samuels already challenged his conviction and
sentence by filing a § 2255 motion. The Court denied that motion on the merits, and the Second
Circuit dismissed the appeal of that denial. See McClean v. United States, Nos. 12-cy-1954, 12-
cv-7362, 12-cv-7559, 08-cr-789, 2016 WL 3910664 (S.D.N.Y. July 13, 2016), appeal dismissed,
No. 16-3023 (2d Cir. Nov. 30, 2016). Therefore, to file a second or successive § 2255 motion in
this Court, Samuels must receive authorization from the United States Court of Appeals for the
Second Circuit by filing a request directly to that court. 28 U.S.C. §§ 2244(b)(3)(A), 2255(h).

Accordingly, IT IS HEREBY ORDERED THAT Samuels’s motion is DENIED. Because
the motion makes no substantial showing of a denial of a constitutional right, the Court will not
issue a certificate of appealability. See 28 U.S.C. § 2253(c)(2); see also Love v. McCray, 413 F.3d
192, 195 (2d Cir. 2005). Furthermore, the Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that
any appeal from this order would not be taken in good faith, and therefore in forma pauperis status
is denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 445 (1962).
The Clerk of Court is respectfully directed to mail a copy of this order to Samuels, to note service

on the docket in both cases, and to close case No. 20-cv-510 (RJS).

SO ORDERED.
Dated: January 28, 2020
New York, New York
RI J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
